Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 Oct 2021 has been entered.

Status of Claims
This action is in reply to the request for continued examination filed on 22 Oct 2021.
Claim 12 was cancelled. Claims 1-8, 11, 13, 19-21 were amended.
Claims 1-11 and 13-21 are currently pending and have been examined.

Response to Arguments
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments filed 22 Oct 2021 have been fully considered but they are not persuasive. Applicant first asserts that “the claims are unquestionably integrated into a practical application” because the claims have been amended to recite “wherein the aircraft taxis at the airport according to the lowest cost available .
Applicant next asserts that “a human being does not include a processor, nor an electronic display, [and a] human being cannot electronically communicate between a processor and a display, nor electronically transmit to or show data on a display.” Applicant’s remarks, p. 8. Applicant supports this assertion with a citation to paragraph [0070] of the originally filed disclosure, which states, in relevant part, “A tremendous amount of possible taxiing scenarios may exist for each aircraft at an airport. As such, large amounts of data are being tracked and analyzed.” Even accepting Applicant’s disclosure as true, this is not what Applicant’s claims recite. The only data considered in Applicant’s independent claims 1 and 13 are fuel cost, engine cost, crew cost, and maintenance cost for the one or more taxi scenarios. The dependent claims reflect additional data, also recited in Applicant’s independent claim 20, such as airport data, aircraft data, flight schedule data, environmental data, etc. All of these data, if given to a human operator, could be input into the appropriate calculations and the recited conclusions reached. 
Moreover, it is well established that a mental process characterization of the claims is proper even if the human would have to use a physical aid, such as a pen 
Regarding the rejection under 35 U.S.C. 103
Applicant’s arguments with respect to claims 1-11 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art according to the lowest cost available taxi scenario, as identified and selected by the taxi cost determination control unit.” There is no disclosure of this step in Applicant’s originally filed specification. Applicant discloses that the last step is “output the lowest cost available taxi scenario” in fig. 10. Applicant also discloses that a pilot is provided with the different taxiing strategy options, and that the pilot may choose the lower of two available taxi scenarios. However, neither of these disclose the actual taxiing step, especially according to the lowest cost plan. Specifically, it is noted that there are elements outside the pilot’s control which may cause the airplane to have to adjust the taxi, even if the lowest cost plan is selected. For example, Applicant does not disclose considering elements such as current traffic or ground control in the lowest cost analysis. Accordingly, Applicant has not disclosed “wherein the aircraft taxis at the airport according to the lowest cost available taxi scenario, as identified and selected by the taxi cost determination control unit” such that one having ordinary skill in the art would reasonably conclude that the Applicant had possession of the claimed invention at the time the application was filed. 
Claims 2-11 depend from claim 1, claims 14-19 depend from claim 13, and claim 21 depends from claim 20. Dependent claims inherit the defects of their parent claims. Therefore, claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description support. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-11 and 20-21 recite a system, and claims 13-19 recite a method. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 13 recite determining, by a taxi cost determination control unit including one or more processors, total costs of available taxi scenarios for an aircraft at an airport based on fuel cost, engine cost, crew cost, and maintenance cost for the one or more available taxi scenarios; identifying, by the taxi cost determination control unit, a lowest cost available taxi scenario within the available taxi scenarios; selecting, by the taxi cost determination control unit, the lowest cost available taxi scenario for the aircraft; showing, on a display in communication with the taxi cost determination control unit, the total costs of the one or more available taxi scenarios for the aircraft on the display; and taxiing, by the aircraft, according to the lowest cost available taxi scenario as identified and selected by the taxi cost determination control unit. 
Independent claim 20 recites a taxi cost determination control unit including one or more processors, wherein the taxi cost determination control unit determines total costs of available taxi scenarios for an aircraft at an airport based on fuel cost, engine cost, crew cost, and maintenance cost for the one or more available taxi scenarios, wherein the taxi cost determination control unit accounts 
Calculating a cost based on a number of different inputs is a fundamental economic practice. Causing a pilot to taxi an aircraft according to a particular taxi scenario is at least one of a rule to be followed or managing personal behavior. All of fundamental economic practices, rules to be followed, and managing personal behavior fall within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. Applicant’s claims are implemented on a taxi cost determination control unit including one or more processors, an environmental sub-system that stores environmental data, an airport database, an aircraft database, a flight schedule sub-system that stores a flight schedule, and a display. Applicant’s originally filed specification establishes that the “control unit” “may include any processor-based or microprocessor-based system,” and is therefore a generically recited computing element. Applicant’s originally filed disclosure, paragraph [0063]. The databases and sub-systems appear equivalent in fig. 1, and Applicant does not specifically define the sub-systems as hardware or software, merely stating that the subsystems store data. Therefore, the broadest reasonable interpretation of the sub-systems is that they are also databases, and databases are generically recited computing elements. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the fundamental economic practice with additional data inputs for calculating the price. Claims 2 and 14 recite analyzing environmental data. Claims 3 and 15 recite analyzing airport data. Claims 4 and 16 recite analyzing aircraft data. Claims 5 and 17 recite analyzing flight schedule data. Claims 6-8 and 18 recite analyzing some or all of data pertaining to engine warm-up time for the aircraft, a required time frame within which the aircraft is required to take off, or a number of stop bars on a taxiway. Claim 9 recites using any of environmental data, taxi data, aircraft data, airport data, or flight schedule data to establish possible taxi scenarios. Claim 10 recites discarding one or more possible taxi scenarios that are outside of a required time frame as one or more unavailable taxi scenarios. Claim 11 recites identifying possible taxi scenarios that are within the required time frame as the available taxi scenarios. Claims 19 and 21 recite establishing possible taxi scenarios based on one or more of the environmental data, the aircraft data, the airport data, or the flight schedule data, discarding one or more possible taxi scenarios that are outside of a required time frame as one or more unavailable taxi scenarios, and identifying one 
Step 2A, prong 2: The dependent claims recite various sub-systems and databases. As with claim 20, databases and sub-systems appear equivalent in fig. 1, and Applicant does not specifically define the sub-systems as hardware or software, merely stating that the subsystems store data. Therefore, the broadest reasonable interpretation of the sub-systems is that they are also databases, and databases are generically recited computing elements. Accordingly, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
Claims 1-4, 6-7, 9-11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140114557 to Nutaro et. al. (“Nutaro ‘557”) in view of U.S. Patent Publication 20160086396 to Nutaro et. al. (“Nutaro ‘396”) in view of U.S. Patent Publication No. 20130297102 to Hughes et. al. (“Hughes”).
Claim 1
Nutaro ‘557 discloses the following elements:
An aircraft taxi  ([0041] system may take in various data and determine a taxi route)
a taxi cost determination control unit including one or more processors, wherein the taxi cost determination control unit determines total costs available taxi scenarios for an aircraft at an airport based on fuel cost, engine cost, , and maintenance cost for the one or more available taxi scenarios, wherein the taxi cost determination control unit identifies a lowest cost available taxi scenario within the available taxi scenarios that corresponds to the lowest of the total costs, and wherein the taxi cost determination unit selects the lowest cost available taxi scenario for the aircraft; ([0051] system may consider minimum costs including fuel costs, tire wear (maintenance), electric drive wear (engine cost); crew may select option for lowest cost taxi route)
and a display in communication with the taxi cost determination control unit, wherein the taxi cost determination control unit shows the total costs of the available taxi scenarios for the air aircraft on the display, and wherein the aircraft taxis at the airport according to the lowest cost available taxi scenario, as identified and selected by the taxi cost determination control unit. ([0025] taxi guidance information is rendered on dynamic synthetic display; [0051] crew may select option for lowest cost route; [0063] plane taxis according to the auto-guidance path)
Nutaro ‘557 does not explicitly disclose considering crew costs. However, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; and determining cost savings reports based at least partly on aircraft, aircraft model, ETS configuration, crew members, airline fleet, and environmental condition in [0107]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ETS route determination system of Nutaro ‘557 the cost savings determination inputs taught by Nutaro ‘396 in order to calculate “savings by using ETS, or missed savings by not using ETS… for individual aircraft, aircraft crews, aircraft fleets, airports, and environmental events.” Nutaro ‘396, paragraph [0027]. 
To the extent that neither Nutaro ‘396 nor Nutaro ‘557 explicitly disclose engine costs separately from the ETS or fuel costs, Hughes discloses determining a taxi guidance route for optimized use of the ETS including start/stop guidance for 
Claim 2
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 1, above. Nutaro ‘557 also discloses:
an environmental sub-system including one or more processors, wherein the environmental sub-system is in communication with the taxi cost determination control unit, wherein the environmental sub-system stores environmental data, and wherein the taxi cost determination control unit analyzes the environmental data when determining the total costs of the available taxi scenarios. ([0036] user can enter weather information; [0038] sensor data collects outside temperature, ground temperature; [0051] system can store information collected by the taxi guidance system and entered by a user; [0029] system architecture includes memory to store data utilized to support the operation of the system; [0051] system may consider minimum costs; crew may select option for lowest cost taxi route)
To the extent that Nutaro ‘557 may not explicitly disclose determining the cost of the taxi route in addition to determining the taxi route, Nutaro ‘396 
Claim 3
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 1, above. Nutaro ‘557 also discloses:
an airport database that is in communication with the taxi cost determination control unit, wherein the airport database stores airport data, and wherein the taxi cost determination control unit analyzes the airport data when determining the total costs of the available taxi scenarios. ([0034] databases store airport location data and feature data that is used to generate synthetic graphical representations of departure or destination field; [0067] aircraft maneuvers in accordance with the guidance system including during taxi; system is designed to minimize cost of the entire flight; [0051] system may consider minimum costs; crew may select option for lowest cost taxi route)

Claim 4
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 1, above. Nutaro ‘557 also discloses:
an aircraft database that is in communication with the taxi cost determination control unit, wherein the aircraft database stores aircraft data regarding the aircraft, and wherein the taxi cost determination control unit analyzes the aircraft data when determining the total costs of the available taxi scenarios. ([0038] sensor data includes aircraft status data including tire pressure, nose wheel angle, brake system information, engine thrust status, etc.; [0051] system 
To the extent that Nutaro ‘557 may not explicitly disclose determining the cost of the taxi route in addition to determining the taxi route, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; and determining cost savings reports based at least partly on aircraft, aircraft model, ETS configuration, crew members, airline fleet, and environmental condition in [0107]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ETS route determination system of Nutaro ‘557 the cost savings determination inputs taught by Nutaro ‘396 in order to calculate “savings by using ETS, or missed savings by not using ETS… for individual aircraft, aircraft crews, aircraft fleets, airports, and environmental events.” Nutaro ‘396, paragraph [0027].
Claim 6
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 1, above. Nutaro ‘557 also discloses:
wherein the taxi cost determination control unit accounts for engine warm-up time for the aircraft when determining the total costs of the available taxi scenarios. ([0034] databases include information on engine warm up parameters; data is used to generate taxi guidance information)
To the extent that Nutaro ‘557 may not explicitly disclose determining the cost of the taxi route in addition to determining the taxi route, Nutaro ‘396 
Claim 7
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 1, above. Nutaro ‘557 also discloses:
wherein the taxi cost determination control unit accounts for a required time frame within which the aircraft is required to take off when determining the total costs of the available taxi scenarios. ([0051] optimal auto guidance determines the optimum path based at least partly on proper gate time arrival and takeoff time)
To the extent that Nutaro ‘557 may not explicitly disclose determining the cost of the taxi route in addition to determining the taxi route, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; 
Claim 9
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 1, above. Nutaro ‘557 also discloses:
wherein the taxi cost determination control unit establishes possible taxi scenarios based on one or more of environmental data, taxi data, aircraft data, airport data, or flight schedule data. ([0034] system can consider airport feature data, including layout data, runways, taxi ways; [0036] user can enter weather information; [0038] sensor data collects outside temperature, ground temperature; sensor data includes aircraft status data including tire pressure, nose wheel angle, brake system information, engine thrust status, etc.; [0051] system can store information collected by the taxi guidance system and entered by a user; [0029] system architecture includes memory to store data utilized to support the operation of the system; [0051] system may consider minimum costs; crew may select option for lowest cost taxi route)

Claim 10
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 9, above. Nutaro ‘557 also discloses:
wherein the taxi cost determination control unit discards one or more possible taxi scenarios that are outside of a required time frame as one or more unavailable taxi scenarios. ([0051] system will take into account the need for timeliness such as proper gate arrival time and takeoff time)
Claim 11
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 10, above. Nutaro ‘557 also discloses:
wherein the taxi cost determination control unit identifies possible taxi scenarios that are within the required time frame as the available taxi scenarios. ([0051] system will take into account the need for timeliness such as proper gate arrival time and takeoff time)
Claim 13
Nutaro ‘557 discloses the following elements:
An aircraft taxi  ([0041] system may take in various data and determine a taxi route; [0009] auto-guidance control method for aircraft taxi)
determining, by a taxi cost determination control unit including one or more processors, total costs of available taxi scenarios for an aircraft at an airport based on fuel cost, engine cost, ([0051] system may consider minimum costs including fuel costs, tire wear (maintenance), electric drive wear (engine cost); crew may select option for lowest cost taxi route)
identifying, by the taxi cost determination control unit, a lowest cost available taxi scenario within the available taxi scenarios; ([0051] system may consider minimum costs including fuel costs, tire wear (maintenance), electric drive wear (engine cost); crew may select option for lowest cost taxi route)
selecting, by the taxi cost determination control unit, the lowest cost available taxi scenario for the aircraft; ([0051] system may consider 
showing, on a display in communication with the taxi cost determination control unit, the total costs of the one or more available taxi scenarios for the aircraft on the display ([0025] taxi guidance information is rendered on dynamic synthetic display)
and taxiing, by the aircraft, according to the lowest cost available taxi scenario as identified and selected by the taxi cost determination control unit. ([0025] taxi guidance information is rendered on dynamic synthetic display; [0051] crew may select option for lowest cost route; [0063] plane taxis according to the auto-guidance path)
Nutaro ‘557 does not explicitly disclose considering crew costs. However, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; and determining cost savings reports based at least partly on aircraft, aircraft model, ETS configuration, crew members, airline fleet, and environmental condition in [0107]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ETS route determination system of Nutaro ‘557 the cost savings determination inputs taught by Nutaro ‘396 in order to calculate “savings by using ETS, or missed savings by not using ETS… for individual aircraft, aircraft crews, aircraft fleets, airports, and environmental events.” Nutaro ‘396, paragraph [0027]. 

Claim 14
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 13, above. Nutaro ‘557 also discloses:
analyzing, by the taxi cost determination control unit, environmental data during the determining. ([0036] user can enter weather information; [0038] sensor data collects outside temperature, ground temperature; [0051] system can store information collected by the taxi guidance system and entered by a user; [0029] system architecture includes memory to store data utilized to support the operation of the system; [0051] system may consider minimum costs; crew may select option for lowest cost taxi route)
To the extent that Nutaro ‘557 may not explicitly disclose determining the cost of the taxi route in addition to determining the taxi route, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew 
Claim 15
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 13, above. Nutaro ‘557 also discloses:
analyzing, by the taxi cost determination control unit, airport data during the determining. ([0034] databases store airport location data and feature data that is used to generate synthetic graphical representations of departure or destination field; [0067] aircraft maneuvers in accordance with the guidance system including during taxi; system is designed to minimize cost of the entire flight; [0051] system may consider minimum costs; crew may select option for lowest cost taxi route)
To the extent that Nutaro ‘557 may not explicitly disclose determining the cost of the taxi route in addition to determining the taxi route, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; 
Claim 16
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 13, above. Nutaro ‘557 also discloses:
analyzing, by the taxi cost determination control unit, aircraft data during the determining. ([0038] sensor data includes aircraft status data including tire pressure, nose wheel angle, brake system information, engine thrust status, etc.; [0051] system may consider minimum costs; crew may select option for lowest cost taxi route)
To the extent that Nutaro ‘557 may not explicitly disclose determining the cost of the taxi route in addition to determining the taxi route, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; and determining cost savings reports based at least partly on aircraft, aircraft model, ETS configuration, crew members, airline fleet, and environmental condition in [0107]. It would have been obvious to one having ordinary skill in the art before 
Claim 18
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 1, above. Nutaro ‘557 also discloses:
accounting for, by the taxi cost determination control unit, one or more of engine warm-up time for the aircraft, a required time frame within which the aircraft is required to take off, or a number of stop bars on a taxiway during the determining. ([0034] databases include information on engine warm up parameters; data is used to generate taxi guidance information; [0034] the system includes features of runways and taxiways; [0003] air traffic control clearance will include taxi route and hold points; [0051] optimal auto guidance determines the optimum path based at least partly on proper gate time arrival and takeoff time)
To the extent that Nutaro ‘557 may not explicitly disclose determining the cost of the taxi route in addition to determining the taxi route, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; and determining cost savings reports based at least partly on aircraft, aircraft model, ETS configuration, crew members, airline fleet, and environmental condition 
Claim 19
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 13, above. Nutaro ‘557 also discloses:
establishing possible taxi scenarios based on one or more of environmental data, taxi data, aircraft data, airport data, or flight schedule data; ([0034] system can consider airport feature data, including layout data, runways, taxi ways; [0036] user can enter weather information; [0038] sensor data collects outside temperature, ground temperature; sensor data includes aircraft status data including tire pressure, nose wheel angle, brake system information, engine thrust status, etc.; [0051] system can store information collected by the taxi guidance system and entered by a user; [0029] system architecture includes memory to store data utilized to support the operation of the system; [0051] system may consider minimum costs; crew may select option for lowest cost taxi route)
discarding one or more possible taxi scenarios that are outside of a required time frame as one or more unavailable taxi scenarios; 
and identifying possible taxi scenarios that are within the required time frame as the available taxi scenarios ([0051] system will take into account the need for timeliness such as proper gate arrival time and takeoff time)
Additionally, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; and determining cost savings reports based at least partly on aircraft, aircraft model, ETS configuration, crew members, airline fleet, and environmental condition in [0107]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ETS route determination system of Nutaro ‘557 the cost savings determination inputs taught by Nutaro ‘396 in order to calculate “savings by using ETS, or missed savings by not using ETS… for individual aircraft, aircraft crews, aircraft fleets, airports, and environmental events.” Nutaro ‘396, paragraph [0027].

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140114557 to Nutaro et. al. (“Nutaro ‘557”) in view of U.S. Patent Publication 20160086396 to Nutaro et. al. (“Nutaro ‘396”) in view of U.S. Patent Publication No. 20130297102 to Hughes et. al. (“Hughes”) and further in view of U.S. Patent Publication No. 20070219833 to Trautman et. al. (“Trautman”).

Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 1, above. Nutaro ‘557 also discloses that the system may consider traffic at the airport in [0039], [0049], [0083], and that the system may receive information from air traffic control in at least [0080]. To the extent that traffic may be differentiated from flight schedule data for the airport, Trautman discloses:
a flight schedule sub-system including one or more processors, wherein the flight schedule sub-system is in communication with the taxi cost determination control unit, wherein the flight schedule sub-system stores flight schedule data for the airport, and wherein the taxi cost determination control unit analyzes the flight schedule data when determining the total costs of the available taxi scenarios. ([0046] a system for identifying costs associated with aircraft events on a comparative basis; [0086]-[0087] system considers airport and airspace operations include a flight schedule into an airport)
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses a system for identifying a lowest cost taxi scenario based on several factors including traffic at the airport. To the extent that traffic may be differentiated from flight schedule data for the airport, Trautman discloses a system for identifying costs associated with aircraft events on a comparative basis, including consideration of airport and airspace scheduled operations. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the taxi cost determination of Nutaro ‘557 in view of Nutaro ‘396 and Hughes the airport schedule information as taught by Trautman in order to identify “as is” models “that 
Claim 17
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 13, above. Nutaro ‘557 also discloses that the system may consider traffic at the airport in [0039], [0049], [0083], and that the system may receive information from air traffic control in at least [0080]. To the extent that traffic may be differentiated from flight schedule data for the airport, Trautman discloses:
analyzing, by the taxi cost determination control unit, flight schedule data during the determining. ([0046] a system for identifying costs associated with aircraft events on a comparative basis; [0086]-[0087] system considers airport and airspace operations include a flight schedule into an airport)
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses a system for identifying a lowest cost taxi scenario based on several factors including traffic at the airport. To the extent that traffic may be differentiated from flight schedule data for the airport, Trautman discloses a system for identifying costs associated with aircraft events on a comparative basis, including consideration of airport and airspace scheduled operations. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the taxi cost determination of Nutaro ‘557 in view of Nutaro ‘396 and Hughes the airport schedule information as taught by Trautman in order to identify “as is” models “that the user feels needs improvement from, for example, as cost, schedule, or efficiency standpoint.” Trautman, paragraph [0044].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140114557 to Nutaro et. al. (“Nutaro ‘557”) in view of U.S. Patent Publication 20160086396 to Nutaro et. al. (“Nutaro ‘396”) in view of U.S. Patent Publication No. 20130297102 to Hughes et. al. (“Hughes”) and further in view of U.S. Patent Publication No. 20090150011 to Villaume et. al. (“Villaume”).
Claim 8
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses the elements of claim 1, above. Nutaro ‘557 also discloses that, and that the optimal route includes variations in speed, acceleration, and breaking commands along the route. Nutaro ‘557 also discloses:
wherein the taxi cost determination control unit accounts for a number of stop bars on a taxiway when determining the total costs of the available taxi scenarios. ([0034] the system includes features of runways and taxiways; [0003] air traffic control clearance will include taxi route and hold points)
To the extent that Nutaro ‘557 may not explicitly disclose determining the number of stop bars on a taxi way, Villaume discloses an onboard device for determining a path from one location on an airport to another which considers the stop bars and the stopping positions in [0080], [0158]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the taxi route and cost determination system of Nutaro ‘557 in view of Nutaro ‘396 and Hughes, which expressly considers features of runways and taxiways, the stop bar features of taxiways and runways as taught by . 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140114557 to Nutaro et. al. (“Nutaro ‘557”) in view of U.S. Patent Publication 20160086396 to Nutaro et. al. (“Nutaro ‘396”) in view of U.S. Patent Publication No. 20130297102 to Hughes et. al. (“Hughes”) in view of U.S. Patent Publication No. 20070219833 to Trautman et. al. (“Trautman”) and in view of U.S. Patent Publication No. 20090150011 to Villaume et. al. (“Villaume”).
Claim 20
Nutaro ‘557 discloses the following elements:
An aircraft taxi  ([0041] system may take in various data and determine a taxi route)
a taxi cost determination control unit including one or more processors, wherein the taxi cost determination control unit determines total costs of available taxi scenarios for an aircraft at an airport based on fuel cost, engine cost, crew cost, and maintenance cost for the one or more available taxi scenarios, ([0051] system may consider minimum costs including fuel costs, tire wear (maintenance), electric drive wear (engine cost); crew may select option for lowest cost taxi route)
wherein the taxi cost determination control unit accounts for engine warm-up time for the aircraft, a required time frame within which the aircraft is required to take off, and a number of stop ([0034] databases include information on engine warm up parameters; data is used to generate taxi guidance information; [0051] system will take into account the need for timeliness such as proper gate arrival time and takeoff time; [0034] the system includes features of runways and taxiways; [0003] air traffic control clearance will include taxi route and hold points)
wherein the taxi cost determination control unit identifies a lowest cost available taxi scenario within the available taxi scenarios, and wherein the taxi cost determination unit selects the lowest cost available taxi scenario for the aircraft, ([0051] system may consider minimum costs including fuel costs, tire wear (maintenance), electric drive wear (engine cost); crew may select option for lowest cost taxi route)
and wherein the aircraft taxis at the airport according to the lowest cost available taxi scenario, as identified and selected by the taxi cost determination control unit; ([0025] taxi guidance information is rendered on dynamic synthetic display; [0051] crew may select option for lowest cost route; [0063] plane taxis according to the auto-guidance path)
an environmental sub-system in communication with the taxi cost determination control unit, wherein the environmental sub-system stores environmental data, wherein the taxi cost determination control unit analyzes the environmental data when determining the total costs of the available taxi scenarios; ([0036] user can enter weather information; [0038] sensor data collects outside temperature, ground temperature; [0051] system can store information collected by the taxi guidance system and entered by a user; [0029] system architecture includes memory to store data utilized to support the operation of the system)
an airport database in communication with the taxi cost determination control unit, wherein the airport database stores airport data, wherein the taxi cost determination control unit analyzes the airport data when determining the total costs of the available taxi scenarios; ([0034] databases store airport location data and feature data that is used to generate synthetic graphical representations of departure or destination field; [0067] aircraft maneuvers in accordance with the guidance system including during taxi; system is designed to minimize cost of the entire flight; [0051] system may consider minimum costs; crew may select option for lowest cost taxi route)
an aircraft database in communication with the taxi cost determination control unit, wherein the aircraft database stores aircraft data regarding the aircraft, wherein the taxi cost determination control unit analyzes the aircraft data when determining the total costs of the available taxi scenarios; ([0038] sensor data includes aircraft status data including tire pressure, nose wheel angle, brake system information, engine thrust status, etc.; [0051] system 
a flight schedule sub-system in communication with the taxi cost determination control unit, wherein the flight schedule sub-system stores flight schedule data for the airport, wherein the taxi cost determination control unit analyzes the flight schedule data when determining the total costs of the available taxi scenarios; ([0046] a system for identifying costs associated with aircraft events on a comparative basis; [0086]-[0087] system considers airport and airspace operations include a flight schedule into an airport)
and a display in communication with the taxi cost determination control unit, wherein the taxi cost determination control unit shows the total costs of the available taxi scenarios for the air aircraft on the display. ([0025] taxi guidance information is rendered on dynamic synthetic display; [0051] crew may select option for lowest cost route; [0063] plane taxis according to the auto-guidance path)
Nutaro ‘557 does not explicitly disclose considering crew costs. However, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; and determining cost savings reports based at least partly on aircraft, aircraft model, ETS configuration, crew members, airline fleet, and environmental condition in [0107]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ETS route determination 
To the extent that neither Nutaro ‘396 nor Nutaro ‘557 explicitly disclose engine costs separately from the ETS or fuel costs, Hughes discloses determining a taxi guidance route for optimized use of the ETS including start/stop guidance for the engines. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ETS route savings information of Nutaro ‘396 in view of Nutaro ‘557 the engine information including start/stop guidance as taught by Hughes because “variations in complying with display guidance instructions, even in the neighborhood of a few seconds, may decrease fuel savings; e.g. a pilot waits a short time before turning thrust engines off.” Hughes, paragraph [0004]. 
Nutaro ‘557 in view of Nutaro ‘396 and Hughes discloses a system for identifying a lowest cost taxi scenario based on several factors including traffic at the airport. To the extent that traffic may be differentiated from flight schedule data for the airport, Trautman discloses a system for identifying costs associated with aircraft events on a comparative basis, including consideration of airport and airspace scheduled operations. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the taxi cost determination of Nutaro ‘557 in view of Nutaro ‘396 and Hughes the airport schedule information as taught by Trautman in order to identify “as is” models “that 
To the extent that Nutaro ‘557 may not explicitly disclose determining the number of stop bars on a taxi way, Villaume discloses an onboard device for determining a path from one location on an airport to another which considers the stop bars and the stopping positions in [0080], [0158]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the taxi route and cost determination system of Nutaro ‘557 in view of Nutaro ‘396 and Hughes, which expressly considers features of runways and taxiways, the stop bar features of taxiways and runways as taught by Villaume in order to determine “a cost index is taken into account to determine said speed profile, said cost index making a compromise between a maximum speed on each element of the trajectory and a limitation of the (untimely) use of the engines and brakes of the aircraft.” Villaume, paragraph [0038]. 
Claim 21
Nutaro ‘557 in view of Nutaro ‘396, Hughes, Trautman, and Villaume discloses the elements of claim 20, above. Nutaro ‘557 also discloses:
wherein the taxi cost determination control unit: establishes possible taxi scenarios based on one or more of the environmental data, the aircraft data, the airport data, or the flight schedule data, ([0034] system can consider airport feature data, including layout data, runways, taxi ways; [0036] user can enter weather information; [0038] sensor data collects outside temperature, ground temperature; sensor data includes aircraft status data including tire pressure, nose wheel angle, brake system 
discards one or more possible taxi scenarios that are outside of a required time frame as one or more unavailable taxi scenarios, ([0051] system will take into account the need for timeliness such as proper gate arrival time and takeoff time)
and identifies one or more possible taxi scenarios that are within the required time frame as the available taxi scenarios. ([0051] system will take into account the need for timeliness such as proper gate arrival time and takeoff time)
Additionally, Nutaro ‘396 discloses determining savings using an electronic taxi system (ETS) for aircraft, aircraft crews, aircraft fleets, etc. in [0027]; determining fuel cost, crew information, crew efficiency in [0036]; determining crew assignments in [0089]; and determining cost savings reports based at least partly on aircraft, aircraft model, ETS configuration, crew members, airline fleet, and environmental condition in [0107]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the ETS route determination system of Nutaro ‘557 the cost savings determination inputs taught by Nutaro ‘396 in order to calculate “savings by using ETS, or missed savings by not using ETS… for individual aircraft, aircraft crews, aircraft fleets, airports, and environmental events.” Nutaro ‘396, paragraph [0027].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                               

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628